Citation Nr: 1106684	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-03 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to a level of priority higher than Priority Group 8C 
for purposes of basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) Healthcare System.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



REMAND

According to the Togus VA Medical Center (VAMC), the Veteran 
served on active duty from January 1972 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 decision of the VAMC in Togus, Maine, whereby the 
Veteran was denied enrollment the VA healthcare system.

This matter was last before the Board in May 2010 when it was 
remanded to the agency of original jurisdiction (AOJ) for further 
development.  At that time, the issue before the Board was 
entitlement to basic eligibility for enrollment in the VA 
healthcare system.  Following the Board's remand, the AOJ granted 
entitlement to enrollment in the VA healthcare system in Priority 
Group 8C, requiring agreement to make appropriate co-payments.  
See 38 C.F.R. § 17.36(b)(8) (2010).  Because the maximum benefit 
was not granted, i.e. healthcare without required agreement to 
make appropriate co-payments, the issue remains on appeal.  See, 
e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (a claimant 
is presumed to be seeking the maximum benefits allowed by law and 
regulation) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  The 
issue has accordingly been re-characterized, as stated on the 
title page.  

When this matter was last before the Board in October 2010, the 
Board directed, inter alia, that the VAMC obtain a copy of the 
Veteran's DD Form 214 and associate it with the Veteran's 
Combined Health Record (CHR) file.  The Board also directed that 
the AOJ obtain and associate with the CHR file all information 
relevant to the claim for enrollment in the VA Healthcare System, 
including his initial application from October 2003 and contact 
the Veteran to obtain financial status reports for the years 2008 
to present (including any submitted form 10-10EZRs. 

In a September 2010 letter, the VAMC sent the Veteran a letter 
and requested that he provide a copy of his DD Form 214 and 
financial information from the years 2008 to present by 
completing and returning Health Benefits Renewal Forms.  A review 
of the CHR file does not disclose the presence of the Veteran's 
DD Form 214, his October 2003 application, any 10-10EZR dated 
after 2007, or any financial information for the years 2008 to 
present (other than a single computer printout).  

The Board is obligated by law to ensure that the AOJ, i.e. the 
VAMC, complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  VA has a duty to seek any records in the 
custody of a Federal agency relevant to the claim on appeal.  38 
C.F.R. § 3.159(c)(2) (2010).  It is noteworthy that the Veteran's 
DD Form 214 and his personnel records could substantiate the 
claim for enrollment in a Priority Group higher than 8C and 
eliminate the required applicable co-payments, particularly if 
these records disclosed that the Veteran was a prisoner of war or 
was awarded the Purple Heart.  See 38 C.F.R. § 17.36(b)(3).  It 
is also possible that this information would indicate an 
inability to defray the expenses of necessary care under 
38 U.S.C.A. § 1722(a) and place the Veteran in a higher Priority 
Group, thus eliminating the requirement to agree to make 
applicable co-payments.  See 38 C.F.R. § 17.36(b)(5).  
Accordingly, the case must once again be remanded for compliance 
with the Board's remand directives, as well as to obtain the 
Veteran's personnel records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the Veteran's 
personnel records and the records necessary 
to document his service dates, particularly 
his DD Form 214.  If necessary contact the 
appropriate records custodian, such as the 
National Personnel Records Center (NPRC), 
to obtain copies of the Veteran's DD Form 
214 and personnel records.  Associate any 
obtained records with the CHR file.  If any 
such records are unavailable a notation to 
that effect should be documented in the 
file.

2.  Obtain and associate with the CHR file 
all information relevant to the Veteran's 
claim for enrollment in the VA Healthcare 
System, including his initial application 
from October 2003 and all information 
submitted by the Veteran regarding his (and 
his spouse's) income (including any 10-
10EZRs), particularly income from 2008 to 
present.

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
on appeal.  If the maximum benefit sought 
on appeal is not granted, furnish the 
Veteran with a supplemental statement of 
the case (SSOC) and afford him an 
opportunity to respond before the record is 
returned to the Board for further review.  
The SSOC should include consideration of 
any relaxed income thresholds as well as an 
express account of the Veteran's income 
levels and income thresholds relied on for 
each year if any benefit remains denied.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


	(CONTINUED ON NEXT PAGE)




_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

